Title: To Alexander Hamilton from William Macpherson, 21 June 1799
From: Macpherson, William
To: Hamilton, Alexander


Philadelphia, June 21, 1799. “… With respect to the Volunteers it is certainly necessary some arrangement of them shou’d be made, and I suppose the proper mode is, to take the whole of the Troops of that description in the United States, and form them into Battns. Regiments, Brigades, and Divisions agreeably to their numbers. It would also perhaps be proper to make three or more districts, and appoint in each district some proper Character to whom the officers commanding the particular Corps shou’d be accountable. It is to be observed that in some instances it will be impossible without many great inconveniences, indeed injury, to collect the companies together owing to the remoteness of their situation. It will however still have a good effect their being formed into Corps, even if they shou’d never be collected—as the Officers will feel a degree of responsibility they perhaps might not—were they independent.…”
